This appeal is from a judgment of conviction in the county court of Oklahoma county, December 17, 1923, in which defendant, W.C. Gachet, was found guilty of the offense of having unlawful possession of intoxicating liquor with intent to sell the same, and, in accordance with the verdict of the jury, was sentenced to pay a fine of $200 and confinement for 90 days in the county jail.
The evidence shows that between 7 and 8 o'clock in the evening of November 2, 1923, defendant was driving a Ford coupe east on Grand avenue, Oklahoma City, and turned north into Walnut street, towards the viaduct over the Rock Island tracks; the car was running without any lights, and at the foot of the viaduct ran into the concrete wall on the east side; the officers found two gallons of corn whisky in the car and a broken gallon bottle that had contained whisky.
W.M. Washington, police officer, testified that he was on that beat after dark and saw the car running without lights; that he blew his whistle to stop defendant to find out why he was running his car without lights; the defendant refused to recognize the whistle or stop the car, but kept on going towards the viaduct; when he reached the viaduct he ran into the concrete wall on the east side; that witness ran up to the car and noticed something running out the back end which smelled like corn whisky, and phoned a call to the police station for other officers to be sent to aid him in arresting the defendant.
J.B. Ryan, police captain, and F.J. Cissne, policeman, answered the call, and when they arrived on the scene they found two one-gallon jugs of corn whisky *Page 36 
and a broken gallon jug, the contents of which had spilled out on the ground. The defendant was arrested, and the whisky was turned over to the sheriff's office, where it was labeled and kept by the sheriff for evidence in the case.
J.B. Ryan, captain of police, and F.J. Cissne, policeman, testified, in substance, to the same facts as did the witness Washington.
At the close of the state's evidence, defendant moved for a directed verdict of acquittal in the form of a demurrer to the evidence, which was overruled.
The defendant did not testify.
Several assignments of error are directed to the admission of testimony. We have carefully examined them, and find no error in the rulings of the court in this regard. A discussion of them would not be of value as a precedent or as a guide in future cases. The evidence of the defendant's guilt was conclusive and is undisputed. The trial was in all respects fair, and we are unable, after a careful examination, to find anything in the record to warrant us in interfering with the verdict and judgment of conviction.
The judgment appealed from is accordingly affirmed.
BESSEY, P.J., and EDWARDS, J., concur.